Name: Commission Delegated Regulation (EU) 2018/405 of 21 November 2017 correcting certain language versions of Regulation (EU) No 575/2013 of the European Parliament and of the Council on prudential requirements for credit institutions and investment firms and amending Regulation (EU) No 648/2012 (Text with EEA relevance. )
 Type: Delegated Regulation
 Subject Matter: marketing;  financial institutions and credit;  trade policy;  budget;  monetary economics;  free movement of capital
 Date Published: nan

 16.3.2018 EN Official Journal of the European Union L 74/3 COMMISSION DELEGATED REGULATION (EU) 2018/405 of 21 November 2017 correcting certain language versions of Regulation (EU) No 575/2013 of the European Parliament and of the Council on prudential requirements for credit institutions and investment firms and amending Regulation (EU) No 648/2012 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26 June 2013 on prudential requirements for credit institutions d investment firms and amending Regulation (EU) No 648/2012 (1), and in particular Article 456(1)(j) thereof, Whereas: (1) The Dutch language version of Regulation (EU) No 575/2013 contains an error in the third subparagraph of Article 429a(3) inserted by Commission Delegated Regulation (EU) 2015/62 (2) consisting in a wrong reference, thus reducing the scope of the conditions to be fulfilled by the operators. The other language versions are not affected. (2) The Czech language version of Regulation (EU) No 575/2013 contains an error in Article 429b(4) inserted by Delegated Regulation (EU) 2015/62 giving the condition governing the use of the financial collateral simple method the meaning opposite to that in the other language versions. The other language versions are not affected. (3) The Lithuanian language version of Regulation (EU) No 575/2013 contains an error in Article 429b(4) inserted by Delegated Regulation (EU) 2015/62 as regards the determination of the add-on. The other language versions are not affected. (4) Regulation (EU) No 575/2013 should therefore be corrected accordingly. (5) For reasons of legal certainty, this Regulation should apply from the date of entry into force of Delegated Regulation (EU) 2015/62, HAS ADOPTED THIS REGULATION: Article 1 (does not concern the English language) Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 18 January 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 November 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 27.6.2013, p. 1. (2) Commission Delegated Regulation (EU) 2015/62 of 10 October 2014 amending Regulation (EU) No 575/2013 of the European Parliament and of the Council with regard to the leverage ratio (OJ L 11, 17.1.2015, p. 37).